Citation Nr: 1215599	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  11-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to January 1985, followed by service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In March 2012 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) from the RO via video-teleconference.  A transcript of that hearing has been included in the claims file. 


FINDINGS OF FACT

Obstructive sleep apnea was not manifested during a period of active duty for training (ACDUTRA), nor is any sleep apnea disorder otherwise related to active service.  

CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in an October 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the October 2009 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records from 2001 and 2009, relevant personnel records, private treatment records, federal employment medical evaluations and Guard service examinations and reports of medical history have been obtained.  The Veteran testified that he is not receiving VA treatment.  

A VA medical opinion was sought in October 2011.  A VA clinician reviewed the claims file and the private, VA, and service treatment reports and reached an opinion as to the etiology of the assessed sleep apnea disorder that was supported by a thorough rationale.  The Board finds the opinion sufficient because a complete exam and review of the record was made, and the opinion provided is sufficient to allow for adjudication of the claim.  Therefore, remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Dingess/Hartman, 
19 Vet. App. at 486. 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful in substantiating the Veteran's claim.  The VLJ specifically enumerated the issue on appeal, and asked questions focused on the onset and history of the disability in question.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(22), (24), 106 (West 2002); 38 C.F.R. § 3.6 (2011).  ACDUTRA includes the full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2011).  When the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 
9 Vet. App. 518 (1996). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

The Veteran contends that his assessed obstructive sleep apnea was incurred during the two week Active Duty for Training (ACDUTRA) period in March 2009 when he sought emergency room treatment for a feeling of tightness in his chest.  That the Veteran's Guard unit was on two-week ACDUTRA orders during March 2009 and that the Veteran sought emergency room medical treatment during that two-week window is well-established by the record and not in dispute.  After a complete review of the record, the Board finds that the Veteran did not incur a sleep apnea disease or injury during this ACDUTRA period, and so, the claim is denied.

A review of the active duty service treatment records finds no evidence of complaints or requests for treatment for sleeplessness or insomnia or sleep apnea.  The Veteran checked in the negative for trouble sleeping on the June 1985 Report of Medical History that was prepared for separation.  

Additionally, there is no persuasive evidence to support a finding that his obstructive sleep apnea disorder is etiologically related to active duty service or any incident therein.  The June 1985 Report of Physical Examination did not include any findings of insomnia or sleep apnea, nor any complaints.  As such, the Board finds that a sleep apnea disorder did not begin in active service.  38 C.F.R. § 3.303.

The Veteran began his affiliation with the National Guard later in 1985 and this continued through to July 2009.  The claims file contains both Guard related Reports of Physical Examinations and Reports of Medical History and more numerous federal medical evaluations and assessments spanning the Veteran's years of federal service as a technician. 

The post-service medical evidence does not reflect complaints or treatment related to sleep apnea for many years following active service.  In contrast to the Veteran's testimony before the undersigned, that he had never been previously diagnosed with a sleep problem of any type until the March 2009 hospitalization, the Veteran reported on a November 2006 Report of Medical History, accomplished by the Guard for retention purposes, that he had frequent trouble sleeping.  In the examiner's portion of the report, the Guard examiner noted the Veteran reported insomnia and that he took Ambien two to three times a week for relief.  Ambien is prescribed to treat insomnia (www.nlm.nih.gov/medlineplus/druginfo/meds, U.S. National Library of Medicine, National Institutes of Health).  Plainly, as the Veteran reported in November 2006 that he had been prescribed medication to treat insomnia, then he had complained to some clinician of sleeping problems and had received treatment.  Therefore, because of this inconsistency with the objective record, the Board finds the Veteran's memory of his history of experiencing sleeplessness symptoms and receiving treatment for insomnia to be less than credible.  The Board also emphasizes the multi-year gap between discharge from active duty service and these reported symptoms related to insomnia or trouble sleeping.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

In March 2009, while on ACDUTRA orders, the Veteran sought emergency room treatment at a service hospital on a service base.  The service emergency room report indicated he complained of chest pain.  The Veteran was then transferred to a private hospital off-base because of the EKG readings.  The admission history as taken at the private hospital indicated his current medications included Ambien.  The report noted he complained of a cramping sensation in his chest.  Another admission report for the private hospital noted the Veteran told the clinicians that he had had many episodes like this before, just not as intense, which is why he sought emergency room treatment.  

When the Veteran was admitted to the private hospital, the admitting diagnosis was ST elevation myocardial infarction.  The Veteran's wife reported he snored significantly, gasped, and had apnea spells.  The admitting clinician's plan of treatment was to first determine whether the angina was coronary artery disease, and if the Veteran had not had a myocardial infarction, then to conduct a cardio stress test.  If that stress test was normal, then the clinician would recommend a sleep study.  The discharge summary concluded with the assessment of chest pain, hypertension, likely sleep apnea, and paroxysmal atrial fibrillation.  In April 2009, the Veteran was evaluated privately for excessive daytime sleepiness and after a May 2009 sleep study, assessed as having moderate sleep apnea.  

The Guard determined that the Veteran was present for duty when he was admitted into the private hospital; however the statement of duty status (also referred to as a line-of-duty determination) indicated that he was admitted for his complaint of a band of pressure and that he had been transferred from the service hospital to the private hospital because of an initial report of a STEMI (ST-segment elevation myocardial infarction).  Again, in contrast to the Veteran's testimony before the undersigned, the Guard did not determine on the line-of-duty determination that he had incurred sleep apnea, but that he had had heart trouble.  The Board also observes that by the end of April 2009, a board of Guard members determined that the Veteran was unable to fulfill his Guard obligations because of various medical conditions, and that he was recommended for separation, without any reference to sleep apnea.  

In October 2011 the claims file was forwarded to a VA examiner for an opinion as to the etiology of the obstructive sleep apnea and whether it was related to service.  The examiner reviewed the claims file, noted the Veteran's complaints of chest pain in service, his weight upon discharge, and his weight over the years, and reached the opinion that obstructive sleep apnea was less likely than not incurred in active service.  In a November 2011 addendum opinion, the examiner opined that the most likely etiology of the sleep apnea was the Veteran's weight gain over many years; therefore, while the obstructive sleep apnea was most likely present while he served on the ACDUTRA training period, the brief period of training did not have anything to do with the obstructive sleep apnea other than expose him to medical personnel who recognized the problem and confirmed the diagnosis.  

This VA opinion is medical evidence that weighs against the Veteran's claim.  There is no medical opinion in favor of the Veteran incurring sleep apnea while on ACDUTRA.  While the Veteran has submitted several statements lamenting that his moderate sleep apnea was not formally diagnosed by a sleep study until May 2009, two months after the ACDUTRA period, the Board notes that the date a diagnosis is reached is as much a piece of evidence as anything else in a claims file.  It is for the Board to determine its relevance and probative value.  The applicable regulation does not require that a disease or injury be diagnosed on a particular day or within a particular period of time.  The issue is whether a disease or injury was incurred during ACDUTRA training.  The only probative medical opinion weighs against the claim because that opinion determined that the obstructive sleep apnea disorder most likely was related to the Veteran's weight gain, or obesity, which developed during the decades after his release from active duty.  There was no evidence that the Veteran grew obese and incurred the sleep apnea disorder during the March 2009 ACDUTRA period. 

While the Veteran is competent to report when he experienced symptoms such as sleeplessness, as already found above, the Board has determined that his statements pertaining to when he sought treatment for sleeping problems or was told he had a sleep problem are not credible, as these statements were contradicted by the objective record, specifically the November 2006 Report of Medical History in which the Veteran reported he had insomnia and took a prescribed sleep-aid two to three days a week. 

As well, the Veteran is certainly competent to report symptoms such as problems sleeping, which are easily recognizable symptoms that come through senses; however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his obstructive sleep apnea disorder is etiologically related to service or any period of ACDUTRA.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current sleep apnea is related to certain period of ACDUTRA, or otherwise to service ending many years prior to the first post-service evidence of such a disorder is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current sleep apnea disorder and any period of active service or ACDUTRA.  The weight of the evidence is consequently against the Veteran's claim.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for sleep apnea disorder is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


